Title: To George Washington from Bushrod Washington, 18 January 1789
From: Washington, Bushrod
To: Washington, George



Dr Uncle
Alexandria Jany 18th 1789

I was not at home when your Letter arrived yesterday, or Should then have thanked you, as I now sincerely do, for your kind offer—previous to the rect of it, I had rented an office of

Mr Watson, at the exorbitant price of £15. Your Stable I will put into repair & make use of until you may want it. I very readily accept your offer of Hay, as it is both difficult to procure it Here, and when got comes very dear. Wishing you health & happiness—I am with Love to my Aunt Dr Uncle Your very affect. Nephew

B. Washington

